DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, 7-8, 10, 13 and 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 5, 7-8, 10, 13 and 21-33 are allowed as the prior, alone or in combination, fails to disclose all of the limitations of the claims, especially a measurement system control device installed on a ground and including the radiated radio wave data generator, wherein one of a mobile communication system for controlling the aerial moving body and the direction signal transmission reception system is selected to send the received radio wave data from the aerial moving body to the measurement system control device of independent claim 1 with similar language in independent claim 5, a measurement communication system that is a communication system different from a mobile communication system for controlling the aerial moving body, wherein one of the direction signal transmission reception system, the mobile communication system, and the measurement communication system is selected to send the received radio wave data from the aerial moving body to the measurement system control device of independent claim 7, the measurement point data being data of a position of the aerial moving body at a point of time when the received radio wave data is measured, wherein a signal controlling the radio wave measurer is sent by the radio wave radiated by the measurement target antenna of independent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836